DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see Remarks page 8 line(s) 22, 25 and 27, filed 23 May 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 23 Feb 2022 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bertelsen (US 20040216887), in a different interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends from a canceled claim #4. The examiner will take the understanding that claim 5 is to depend from claim 1. Correction or clarification is requested.
Claim(s) 6-9 further depend from claim 5 and are also rejected under indefiniteness.
Claim 10 recites “a threshold environmental conditional” on line 7 and again on line 9. It is unclear if two separate threshold environmental conditions are required, or if this is a double inclusion. The examiner is taking the understanding that only one threshold environmental condition is intended. Clarification or correction is requested.
Claim(s) 11, 12 and 14-20 depend from claim 10 and are also rejected under indefiniteness. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertelsen (US 20040216887).
Regarding claim 10, Bertelsen discloses a method of detaching a device (#38 second coupling nipple) in a wellbore (#5), comprising: 
attaching the device [#38] to a connector (Fig 1 #1) composed of dissolvable material (see note below), wherein the dissolvable material comprises at least two dissolvable components (#30 and upper portion of #34) that are independent (Fig 2) from one another and dissolvably attached (comparing Fig 2 vs Fig 3) to the device [#38] and 
a non-dissolvable component (Fig 1 #6) encompassing (Fig 2) the at least two dissolvable components [#30 and 34], and wherein at least a portion of the at least two dissolvable components dissolve partially (Fig 3 illustrates partially dissolved #34) when exposed to a threshold environmental condition (¶0030 – “acid”) in the wellbore [#5], and the at least two dissolvable components of the dissolvable material dissolve (Comparing Fig 2 vs Fig 3 – appears that element #30 has NOT dissolved wherein #34 has) at different rates when exposed to a [the] threshold environmental condition in the wellbore; and 
conveying (Fig 1) the device [#38] and the connector [#1] into the wellbore [#5] using a conveyance (Fig 1 #2 - pipe string); 
wherein the connector [#1] detaches the device [#38] from the conveyance [#2] when the threshold environmental condition [“acid”] in the wellbore is reached (Fig 5), and wherein each of the at least two dissolvable components are positioned parallel (Fig 1-5 illustrate both components are concentric/parallel) to each other and to a longitudinal axis (Fig 1-5) of the non-dissolvable component.  
	It is noted that all elements have the ability to dissolve given the proper solvent. It is suggested that the applicant recite more specific limitations to better define the invention over the prior art.
Regarding claim 12, Bertelsen further discloses wherein the conveyance [Fig 1 #2] is a drill string, a production tubing or a casing string.  
Regarding claim 14, Bertelsen further discloses wherein the threshold environment condition includes a threshold exposure to drilling chemicals or a threshold exposure to caustic chemicals, or combinations thereof (¶0014 or ¶0030 – “acid”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bertelsen (US 20040216887) alone.
Regarding claim 1, Bertelsen discloses a dissolvable connector (Fig 1 #1) for use downhole in a wellbore, comprising: 
at least one connector portion (Fig 3 #34 portion uphole of #44 reduced threads and #30 first coupling nipple) connectable to a first device (#28 first hydraulic pipe) disposed in the wellbore (Fig 1 #5 – borehole), the at least one connector portion composed (at least partially) of a dissolvable material (¶0030); 
wherein the dissolvable material dissolves (¶0030) at least partially when exposed to a threshold environmental condition (¶0030 – affected by acid) in the wellbore [#5] to release (¶0030 – “release object is partially dissolved”) the first device from a second device (#38 – second coupling nipple), 
wherein the dissolvable material [#30 and #34] comprises at least two dissolvable components [#30 and #34] that are independent from one another and dissolvably attachable (both #30 and #34 are capable to dissolve/corrode/degrade given the proper solvent) to the first device [#28] and 
a non- dissolvable component (Fig 1 #6) encompassing the at least two dissolvable components, 
wherein each of the at least two dissolvable components are positionable parallel (Fig 1 illustrates elements are concentric/parallel) to each other and to a longitudinal axis of the non-dissolvable 
Bertelsen does not explicitly disclose wherein the at least two dissolvable components include differing materials.
It would have been obvious to one having ordinary skills within the art before the effective filing date of the claimed invention to select an appropriate material. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
It is noted that all elements are dissolvable to at least some extent given the proper solvent; therefore dissolvable = capable to being dissolved. The examiner would suggest for the applicant to review ¶0068 of the submitted specification regarding “a second device attached to a second connector into the wellbore using the conveyance, the second connector composed of a second dissolvable material that dissolves at least partially when exposed to a second threshold environment condition in the wellbore to detach the second device from the conveyance” – which appears to be the inventive concept of Fig 6, since having multiple dissolvable connectors with different chemical properties all connected to the same device does not seem functional.
Regarding claim 2, Bertelsen discloses wherein the at least one connector portion [Fig 3 #34 uphole portion above #44 and #30 first coupling nipple) comprises first (#30) and second (#34 uphole portion) connector portions and 
at least one of the connector portions (#34 uphole portion) is composed of a dissolvable material that dissolves at least partially when exposed to the threshold environmental condition (acid) in the wellbore.  
Regarding claim 5, Bertelsen discloses wherein the threshold environment condition (“acid”) includes a threshold exposure to drilling chemicals or a threshold exposure to caustic chemicals. 
Regarding claim(s) 15 and 16, Bertelsen discloses the method of claim 10; however does not disclose a multiple of the method device (e.g. second device, second connector, second dissolvable material and a second threshold environmental condition).
Staged free operations are well-known and would require several isolated sections within the same wellbore and therefore multiple packers would need to be set.
It would have been obvious to one having ordinary ski in the art before the effective filing date of the claimed invention to realize that duplicating the components of a prior art is a design consideration within the skill of the art in re Harza, 274 F.2d 663, 124 USPQ 378 (CCPA 1960).
Regarding claim 17, Bertelsen discloses the method of claim 15: however does not disclose wherein the first threshold environment condition is different from the second threshold environment condition.
It would have been obvious to one having ordinary ski in the art before the elective filing date of the claimed invention to realize that each individual dissolvable condition would need to be initiated differently to allow the operator to individually activate the first and second connector.
Claim(s) 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bertelsen as applied to claim 2 above, and further in view of Porter et al. (USP 8,839,869).
Regarding claim(s) 3 and 11, Bertelsen discloses the dissolvable connector of claim 2; however is silent on the type of downhole tool (#4). Porter teaches placing a frac plug or bridge plug within a borehole after shearing (Col 3 line 11) a setting mandrel (#100) that is retrieved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Porter, to substitute the unspecified tool of Bertelsen with the frac plug tool of Porter, for the purpose of proving a method of setting the frac plug tool within the borehole and subsequently removing the conveyance from the borehole.
Claim(s) 6-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bertelsen as applied to claim(s) 5 and 10 above, and further in view of Walton,  III et al. (US 20180216431).
Regarding claim(s) 6, 7 and 18, Bertelsen discloses the dissolvable connector of claim(s) 5 and 10 respectively; however does not explicitly disclose a protective sheath disposed around at least a part of the connector.
Walton teaches “the downhole degradable metal forming at least a portion of the degradable wellbore isolation device maybe at least partially encapsulated in a second material (e.g. a ‘sheath’) formed from an encapsulating material capable of protecting or prolonging degradation of the downhole degradable metal” – (¶0081). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the degradable connector of Bertelsen with a protective sheath for the purpose of protecting the degradable component against damage from abrasions, or to substitute the reduced diameter for focusing degrading with a degradable element capsulated on only a upper and lower portion leaving an unprotected area between.
In addition regarding the limitations of claim(s) 7 and 18, Walton further discloses wherein the protective sheath comprises at least one layer composed of one or more of a metal, a metal alloy, a plastic, a composite material, a ceramic (¶0082 – “In some cases, all or a portion of the outer surface of a given component of the degradable wellbore isolation device may be treated to impede degradation. … Suitable treatments include, but are not limited to, an anodizing treatment. … The anodized layer may comprise materials such as, but not limited to, ceramics, metals, polymers, epoxies, elastomers, or any combination thereof and may be applied using any suitable processes known in the art”).
Regarding claim(s) 8 and 19, Walton of the combination discloses wherein the protective sheath is configured to be removed from around the connector by dissolution (¶0087 – “wherein the tubular body comprises a downhole degradable metal that at least partially degrades when exposed to a wellbore environment”.  
Regarding claim(s) 9 and 20, Walton of the combination discloses wherein dissolution of the sheath occurs based on a threshold length of time in the wellbore, or
a threshold exposure to drilling chemicals (¶0087 last three lines).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        01 Jun 2022